NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 8 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-30249

                Plaintiff-Appellee,             D.C. No.
                                                1:19-cr-00027-DLC-1
 v.

MONWELL DWIGHT BOOTH,                           MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Montana
                   Dana L. Christensen, District Judge, Presiding

                           Submitted August 31, 2020**
                              Seattle, Washington

Before: HAWKINS and McKEOWN, Circuit Judges, and KENDALL,*** District
Judge.

      Monwell Booth appeals the district court’s denial of a motion to suppress

evidence found in a warrantless search by law enforcement officers. The parties are


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Virginia M. Kendall, United States District Judge for
the Northern District of Illinois, sitting by designation.
familiar with the facts so we need not recount them here. We affirm.

        We review de novo legal determinations by the district court

supporting its denial of a motion to suppress. United States v. Brooks, 367 F.3d
1128, 1132 n.3 (9th Cir. 2004). We review the underlying factual determinations

for clear error. Id.

        The Fourth Amendment prohibits unreasonable searches and seizures.

Warrantless searches are presumptively unreasonable. United States v. Shaibu,

920 F.2d 1423, 1425 (9th Cir. 1990). A number of “well-delineated” exceptions,

however, permit law enforcement officers to conduct constitutionally reasonable

searches and seizures without a warrant. Murdock v. Stout, 54 F.3d 1437, 1440 (9th

Cir. 1995) (citing Katz v. United States, 389 U.S. 347, 357 (1967)), abrogated on

other grounds by United States v. Ramirez, 523 U.S. 65, 69–70 (1998). Under the

exigent circumstances exception there must be (1) probable cause to search based

upon “known facts and circumstances” and (2) a compelling reason for not

obtaining the warrant—the exigency. Hopkins v. Bonvicino, 573 F.3d 752, 766–78

(9th Cir. 2009). Both requirements existed when police officers searched Booth’s

home.

        A search is supported by probable cause when “the known facts and

circumstances are sufficient to warrant a man of reasonable prudence in the

belief that contraband or evidence of a crime will be found.” Hopkins, 573 F.3d
2
at 767 (internal quotation marks and citation omitted). In light of the 911 call by

Booth’s neighbor, Scott Byykkonen, Byykkonen’s presence at the scene when the

officers arrived, and the physical signs of a break in, the officers reasonably

concluded Booth’s home was recently burglarized, and that evidence of the crime

or the perpetrator could be inside the residence.

      Exigent circumstances are those that “would cause a reasonable person to

believe that entry . . . was necessary to prevent physical harm to officers or

other persons, the destruction of relevant evidence, the escape of the suspect, or

some other consequence improperly frustrating legitimate law enforcement

efforts.” Fisher v. City of San Jose, 558 F.3d 1069, 1075 (9th Cir. 2009)

(quoting United States v. McConney, 728 F.2d 1195, 1199 (9th Cir. 1984) (en

banc), cert. denied, 469 U.S. 824 (1984)). We have “upheld, as have other courts,

exigent circumstance searches based on officers finding physical evidence of a

burglary, such as a broken window or forced lock.” Murdock, 54 F.3d at 1441.

Here, the officers reasonably could believe that entry would be necessary to

prevent the escape of the alleged burglar(s). Although Byykkonen stuck his head

into Booth’s residence, this was not sufficient to ensure that a potential burglar was

not still at the residence, particularly since it was a two-story structure. Booth’s

claim that the officers should have pursued the suspicious witness or contacted the

landlord before entering the house undercuts his argument that exigency did not



                                           3
exist.

         AFFIRMED.




                     4